COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Jacqueline Alexander v. Reserve at Autumn Creek

Appellate case number:    01-13-00212-CV

Trial court case number: 1027479

Trial court:              County Civil Court at Law No. 1 of Harris County

        On March 27, 2013, appellant Jacqueline Alexander filed an affidavit of indigence in the
trial court in the above-referenced appeal, and on March 28, 2013, the county clerk timely filed a
contest to the affidavit. See TEX. R. APP. P. 20.1(e). On April 2, 2013, the trial court timely
signed an order sustaining the contest to the affidavit. See TEX. R. APP. P. 20.1(i)(4). If
appellant wished to challenge the order sustaining the contest, appellant was required to file a
motion challenging the order no later than April 12, 2013. See TEX. R. APP. P. 20.1(i)(2). No
timely motion challenging the order sustaining the contest was filed. Accordingly, appellant is
not entitled to proceed on appeal without payment of costs.

       Appellant is ORDERED to pay the filing fee of $175.00 to this Court no later than 10
days from the date of this order, or the appeal will be dismissed. See TEX. R. APP. P. 5 (requiring
payment of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence), 42.3 (allowing involuntary dismissal); see also TEX. GOV’T CODE ANN. § 51.207
(West Supp. 2011), § 51.941(a) (West 2005), § 101.041 (West Supp. 2011) (listing fees in court
of appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals).

       Appellant is further ORDERED to file within 30 days of the date of this order proof that
appellant has paid or made arrangements to pay the clerk’s fee for preparing the clerk’s record or
this Court may dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b).


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court


Date: May 14, 2013